IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 


NO. 3-94-353-CV



DAVID W. KIRK,

	APPELLANT

vs.



KATHLYNN SUE KIRK, KIMBERLY SUE KIRK, AND 
JAMES EARL SURRETT,

	APPELLEES


 


FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT

NO. C94-146B, HONORABLE FRED CLARK, JUDGE PRESIDING 

 



PER CURIAM
	Appellant has filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a)(1)(B).
	The appeal is dismissed.

Before Justices Powers, Aboussie and B. A. Smith
Dismissed on Appellant's Motion
Filed:  October 12, 1994
Do Not Publish